This cause was first heard before a Department of this court, a majority of which rendered an opinion directing a reversal of the judgment entered in the court below. (134 Wash. 530,236 P. 85.) Before the direction became effective, a petition for re-hearing was granted and the cause was assigned for re-argument before the court En Banc. Pending the re-argument the parties, by mutual agreement, settled their differences, and stipulated for a dismissal of the cause without costs to either party.
The order of the court is that the Department opinion be withdrawn, and the cause dismissed, in accordance with the stipulation, without the expression of an opinion on the merits of the cause.